                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

KENNETH ABARE,

          Plaintiff,
v.                                 Case No. 8:18-cv-805-T-33SPF

AUTO-OWNERS INSURANCE COMPANY,

          Defendant.
_______________________________/

                   ORDER APPOINTING MEDIATOR

     This matter comes before the Court pursuant to the Joint

Motion to Set Mediation and Substitute Mediator (Doc. #

42), which was filed on November 27, 2018.     The Court grants

the Motion.   In accordance with the rules governing mediation

set forth in Chapter Nine of the Rules of the United States

District Court for the Middle District of Florida, it is

ORDERED that the following individual is hereby APPOINTED by

the Court to serve as mediator in this action:

     Name of Mediator:     Thomas Bateman, Esq.
     Address:              2618 Centennial Place
                           Tallahassee, Florida 32308
     Telephone:            (850) 222-0720

     By agreement of the parties, the mediation conference is

scheduled for December 5, 2018, at the Calhoun Correctional

Institute.

     The parties are directed to mediate in good faith and to

fully and faithfully explore every settlement opportunity.

Furthermore, the Court directs that all counsel, parties,
corporate     representatives,    and   any   other   required   claims

professionals shall be present at the mediation conference

with full authority to negotiate a settlement. The Court does

not   allow    mediation   by    telephone    or   video   conference.

Personal attendance is required. See Local Rule 9.05(c).

      DONE and ORDERED in Chambers, in Tampa, Florida, this

28th day of November, 2018.




                                   2
